Citation Nr: 1131901	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  02-17 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for spondylolisthesis at L5-S1 with spina bifida occulta.


REPRESENTATION

Appellant represented by:	Richard J. Paul, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to April 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2001 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which determined that new and material evidence had not been submitted to reopen previously denied claims for service connection for spondylolisthesis at L5-S1 with spina bifida occulta and for bilateral pes cavus.

In his October 2002 substantive appeal (on VA Form 9), the Veteran requested a hearing in Washington, DC, before the Board.  However, he subsequently provided a signed statement, dated in February 2003, indicating that financial and health constraints would preclude him from coming to his hearing at the Board scheduled for March 12, 2003.  So the Board deemed his hearing request withdrawn.  See 38 C.F.R. § 20.702(e) (2010).

Following a November 2003 remand, however, the Board issued a decision in December 2006 reopening the claims on the basis of new and material evidence.  The Board then proceeded to again remand the claims to the RO via the Appeals Management Center (AMC) for further development and consideration on their underlying merits (i.e., on a de novo basis).  The additional development before readjudication of these claims included providing the Veteran a corrective Veterans Claims Assistance Act (VCAA) notice letter and having him examined for a medical opinion to determine whether his military service had chronically aggravated his low back disorder and bilateral pes cavus.

Thereafter, in a May 2008 decision, the Board denied service connection for spondylolisthesis at L5-S1 with spina bifida occulta, as well as service connection for bilateral pes cavus.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).


In an April 2010 Order, granting a Joint Motion, the Court partially vacated the Board's decision to the extent it had denied service connection for spondylolisthesis at L5-S1 with spina bifida occulta.  The Court indicated the appeal concerning the denial of service connection for bilateral pes cavus was dismissed.  So only the claim concerning the low back disorder remains.

The Board is again remanding this remaining claim to the RO via the AMC.


REMAND

The Veteran was represented in his appeal to the Court by a private attorney, Richard J. Paul, who continues to represent the Veteran before VA.  This attorney submitted a November 2010 letter requesting a video-conference hearing in order to submit testimony and additional evidence.  A hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear for said proceeding.  See 38 C.F.R. § 20.700(a) (2010).  Under 38 C.F.R. § 20.703, the Veteran may request a hearing before the Board when submitting the substantive appeal (VA Form 9) or any time thereafter, subject to the restrictions in 38 C.F.R. § 20.1304.  The Joint Motion also notes that, "[u]pon remand, Appellant is free to submit additional evidence and argument on the questions at issue, and the Board may 'seek any other evidence it feels is necessary' to the timely resolution of Appellant's claim."  Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991); see also Kutscherousky v. West, 12 Vet. App. 369 (1999).


Accordingly, the claim is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge of the Board at the earliest opportunity.  Notify him of the date, time, and location of the hearing, and put a copy of this letter in the claims file. Once he has been afforded this requested hearing, or in the event he withdraws this hearing request or fails to appear on the date scheduled, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this claim that is being remanded.  Kutscherousky, 12 Vet. App. at 369.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


